Citation Nr: 0807054	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  96-36 410	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic, acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran served on active duty from February 1954 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  During the pendency of the appeal, 
the claims file was transferred to the RO in Providence, 
Rhode Island.

In July 2000, the case was remanded to the RO for de novo 
adjudication of the claim, which was subsequently denied by 
the RO.  In an August 2002 decision, the Board denied service 
connection for a chronic, acquired psychiatric disorder.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).

In an April 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's August 2002 decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision and remanded the issue of 
service connection for a chronic, acquired psychiatric 
disorder to the Board for issuance of a readjudication 
decision that takes into consideration the principal of 
"soundness" at service entry pursuant to 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b).

In December 2003, the Board remanded the case to the RO for 
further development and readjudication.  In an October 2004 
decision, the Board again denied service connection for a 
chronic, acquired psychiatric disorder.  Thereafter, the 
veteran appealed the Board's decision to the Court.

In March 2007, the Court issued a Memorandum Decision 
vacating the Board's June 2004 decision and remanding the 
claim to the Board for proceedings consistent with the 
Court's decision.



FINDING OF FACT

In August 2007, the Board was notified that the appellant 
died in October 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2007, the Board was notified by the veteran's 
representative and a VA Appellate Counsel that the appellant 
had died.  A certificate of death is not of record.  However, 
information obtained by the Board from the Social Security 
Administration's Death Index (SSDI) shows that the veteran 
died in October 2006.  The veteran's social security number 
was used in conducting the SSDI search.  In light of the 
above, the Board finds that these documents provide 
sufficient verification of the veteran's death.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


